Case 2:18-cv-00551-RJS-PMW Document 56

Jason D. Boren (#7816)

Nathan R. Marigoni (#14885)
BALLARD SPAHR LLP

One Utah Center, Suite 800

201 South Main Street

Salt Lake City, Utah 84111-2221
Telephone: (801) 531-3000
Facsimile: (801) 531-3001
borenj @ballardspahr.com
marigonin @ballardspahr.com

Richard W. Miller (GA #65257)
Admitted pro hac vice

Alan White (GA #410546)
Admitted pro hac vice
BALLARD SPAHR LLP

999 Peachtree Street, NE
Suite 1000

Atlanta, GA 30309-3915
Telephone: (678) 420-9340
Facsimile: (678) 420-9301
millerrw @ballardspahr.com
whiteda @ballardspahr.com

Attorneys for Plaintiff, Larada Sciences, Inc.

Filed 02/20/20 Page 1 of 4

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF UTAH, CENTRAL DIVISION

 

LARADA SCIENCES, INC., a Delaware

Corporation, NOTICE OF ATTORNEY’S LIEN

Plaintiff,

Vv.

PEDIATRIC HAIR SOLUTIONS

Case No.: 2:18-cv-00551-RJS-PMW

CORPORATION, a North Carolina Judge Robert J. Shelby
Corporation, Magistrate Judge Paul M. Warner

Defendant.

 

 

DMWEST #39940913 v1
Case 2:18-cv-00551-RJS-PMW Document 56 Filed 02/20/20 Page 2 of 4

Pursuant to Utah Code Ann. § 38-2-7(5), the law firm of Ballard Spahr LLP (hereinafter
“the Attorneys’’), counsel for Larada Sciences, Inc. (the “Client”), hereby claims an attorney’s
lien for fees and costs by the Attorneys, which have not been paid by Client, plus additional fees
and costs that may have accrued or may yet accrue. Detailed information and verification of the
amounts owed to the Attorneys by Client will be provided to Client upon request. This lien is
asserted pursuant to Utah Code Ann. § 38-2-7 and attaches to any real or personal property that
is the subject of or connected with the work the Attorneys performed for Client, including,
without limitation, any verdict, report, decision, or judgment in the Client’s favor or the proceeds
of any settlement of any claims in this action (the “Property”). The Attorneys hereby verify,
pursuant to Utah Code Ann. § 38-2-7(5)(c), that the Property is connected with work performed
by the Attorneys for Client and that a demand for payment of amounts owed to the Attorneys for
the work has been made and not been paid within 30 days of the demand. The Attorneys first
provided legal services to Client in this matter on or about April 3, 2017. '

DATED this 20th day of February 2020.

 

 

  
  
 

Jason D\Boren

Nathan R) Marigoni

. Miller (admitted pro hac vice)
hite (admitted pro hac vice)
BALLARD SPAHR LLP

Attorneys for Plaintiff, Larada Sciences, Inc.

 

' Ballard Spahr has provided legal services to Client since no later than September 2007.

DMWEST #39940913 v1 2
Case 2:18-cv-00551-RJS-PMW Document 56 Filed 02/20/20 Page 3 of 4

STATE OF UTAH )
) ss.
COUNTY OF SALT LAKE )

SUBSCRIBED AND SWORN to before me this 20th day of February, 2020.

/ eve

NOTARY PUBLIC
My Commission Expires:

 

 

OO”. \\, 207

 

 

 

DMWEST #39940913 v1 3
Case 2:18-cv-00551-RJS-PMW Document 56 Filed 02/20/20 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that a true and correct of copy of the foregoing NOTICE OF
ATTORNEY’S LIEN was served to the following this 20th day of February 2020, in the

manner set forth below:
[| X ] Through the CM/ECF System for the U.S. District Court

Christine T. Greenwood

Geoffrey K. Biehn

MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100

Salt Lake City, UT 84101-3605

Andrew G. Strickland

LEE & HAYES, PC

1175 Peachtree Street, NE

100 Colony Square, Suite 2000
Atlanta, GA 30361

(admitted pro hac vice)

Sarah E. Elsden

LEE & HAYES, PC

601 W. Riverside Avenue, Suite 1400
Spokane, WA 99201

(admitted pro hac vice)

[X ] U.S. Certified Mail
Claire Roberts, Registered Agent
Larada Sciences, Inc.

154 E Myrtle Ave., Suite 304
Murray, UT 84107

/s/ Mary Jane Goodale

DMWEST #39940913 v1 4
